Title: From George Washington to James Wood, 29 October 1787
From: Washington, George
To: Wood, James



Dr Sir,
Mount Vernon October 29th 1787

I beg you to accept my thanks for the friendly information contained in your letter of the 20th Instt but from an entire unacquaintedness with business of the land office, since the Alterations which have taken place consequent of the Revolution, I really know not how to avail myself of it. The case you allude to is—on the 2d of April 1752—I surveyed for one Thomas Mullen (under authority of the Proprs Office) a tract of waste land in Frederick County, lying on the timber ridge near great Cacapen head of Smiths run—400 acres Extending So. Wt 320 to 3 hic[kor]ys in a hollow near a drain. No. Wt 200 poles to 3 black Oaks on a ridge No. Et 320 poles to a black Oak and 2 White Oaks on a ridge—So. Et 200 poles to the beginning, containing as above 400 Acres—for making this Survey I received no compensation. indeed at that time it was done, the Land was (by others) thougt inadequate to the Fee—and that Mullen was a madman. soon after this Mullen, who was a single man, and I believe without connections, ran away and finding no prospect of getting paid by him I caveated the Land intending if no near or better claiment should appear to obtain a patent in my own name—In this situation I presume it lay till I was called from home in the year 1775 afterwards, and till you had the goodness to remind me of the transaction never once occurred to my recollection

—If under this statement which I believe is canded and accurate, it shall be thought that my right to the land is preferable or equal to that of any other, I should be glad to Obtn it—if not I shall rest contented—your advice and assistance (if proper) would be esteemed a further mark of your Friendship. With great regard I am Dr Sir, &c.

G. Washington

